Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 14, 2016

                                      No. 04-16-00635-CV

                                        Frank GARZA,
                                           Appellant

                                                v.

                                       Kris Angel FINN,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2016CV04020
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER

        This is an appeal in an eviction matter. Appellee has filed a “Motion to Strike the Appeal
for Jurisdiction and Nonpayment of Rent or in the Alternative to Allow the Writ of Possession to
Issue.” After review, we DENY appellee’s motion.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court